  Case 1:20-cv-03399-RM-NRN Document 68-2 Filed 08/05/21 USDC Colorado Page 1 of 3
CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER [CASE # 20-cv-03399-RM-NRN]

                                                                            Shawna Rendon <shawna.rendon@bvsd.org>



Fwd: Superior KE complaints
1 message                                                                                Exh. 2
Robbyn Fernandez <robbyn.fernandez@bvsd.org>                                                    Wed, Feb 3, 2021 at 3:45 PM
To: Shawna Rendon <shawna.rendon@bvsd.org>



 ---------- Forwarded message ---------
 From: Randy Barber <randy.barber@bvsd.org>
 Date: Tue, Mar 12, 2019 at 7:02 PM
 Subject: Superior KE complaints
 To: Robbyn Fernandez <robbyn.fernandez@bvsd.org>


 Are you in a place where you can provide me the complaints regarding Superior? I got a ruling and need to redact and send
 to Amy.

 RB

 --
 Randy Barber
 Chief Communications Officer
 Boulder Valley School District
 Office: 720-561-5823
 Mobile: 303-507-6694


 --
 Confidentiality Notice: This e-mail message, including all attachments, may
 contain information that is confidential, proprietary, privileged or
 otherwise protected by law. It is to be viewed only by the intended
 recipient(s). If you are not the intended recipient(s), please notify the
 sender of this message and delete your copy immediately. Thank you for your
 cooperation.

 Robbyn Fernandez
 Area Superintendent East Network
 720-561-5913




                                                                                               BVSD 000205
  Case 1:20-cv-03399-RM-NRN Document 68-2 Filed 08/05/21 USDC Colorado Page 2 of 3
CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER [CASE # 20-cv-03399-RM-NRN]

 --
 Confidentiality Notice: This e-mail message, including all attachments, may
                                                                                          Exh. 2
 contain information that is confidential, proprietary, privileged or
 otherwise protected by law. It is to be viewed only by the intended
 recipient(s). If you are not the intended recipient(s), please notify the
 sender of this message and delete your copy immediately. Thank you for your
 cooperation.

 Robbyn Fernandez
 Assistant Superintendent for School Leadership
 Boulder Valley School District
 720-561-5913

  6 attachments
       Supplemental Complaint.pdf
       334K
       redacted garcia note.pdf
       526K
       parentJstatement.pdf
       160K
       parentistatement.pdf
       282K
       12:3:18b Followup from Last Week OptOut Notification.pdf
       76K
       graphicnovelpages.pdf
       3374K


Robbyn Fernandez <robbyn.fernandez@bvsd.org>                                                        Wed, Feb 3, 2021 at 3:32 PM
To: Shawna Rendon <shawna.rendon@bvsd.org>



 ---------- Forwarded message ---------
 From: Robbyn Fernandez <robbyn.fernandez@bvsd.org>
 Date: Tue, Mar 12, 2019 at 7:10 PM
 Subject: Fwd: Supplemental Complaint & Evidence Attached
 To: Randall Barber <randy.barber@bvsd.org>


 Here is the supplement to the original complaint. Plus a lot of other stuff. You only need the complaint part.
 [Quoted text hidden]



 --
 [Quoted text hidden]

 Robbyn Fernandez
 Area Superintendent East Network
 720-561-5913




                                                                                                   BVSD 000109
  Case 1:20-cv-03399-RM-NRN Document 68-2 Filed 08/05/21 USDC Colorado Page 3 of 3
CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER [CASE # 20-cv-03399-RM-NRN]
  6 attachments
       Supplemental Complaint.pdf
       334K
                                                                                                  Exh. 2
       redacted garcia note.pdf
       526K
       parentJstatement.pdf
       160K
       parentistatement.pdf
       282K
       12:3:18b Followup from Last Week OptOut Notification.pdf
       76K
       graphicnovelpages.pdf
       3374K


Robbyn Fernandez <robbyn.fernandez@bvsd.org>                                                        Wed, Feb 3, 2021 at 3:44 PM
To: Shawna Rendon <shawna.rendon@bvsd.org>



 ---------- Forwarded message ---------
 From: Randy Barber <randy.barber@bvsd.org>
 Date: Wed, Mar 13, 2019 at 6:51 AM
 Subject: Re: Supplemental Complaint & Evidence Attached
 To: Robbyn Fernandez <robbyn.fernandez@bvsd.org>


 Thanks Robbyn! I only took the complaint and supplemental complaint, redacted and sent to Amy.

 Tina and I spoke to her after the Board meeting and she really wasn't interested in the complaint that much. I'll keep you
 posted.

 Randy
 [Quoted text hidden]
 Randy Barber
 Chief Communications Officer
 Boulder Valley School District
 Office: 720-561-5823
 Mobile: 303-507-6694
 [Quoted text hidden]



Robbyn Fernandez <robbyn.fernandez@bvsd.org>                                                        Wed, Feb 3, 2021 at 3:49 PM
To: Shawna Rendon <shawna.rendon@bvsd.org>

 [Quoted text hidden]
 [Quoted text hidden]

 Robbyn Fernandez
 Area Superintendent East Network
 720-561-5913




  6 attachments
                                                                                                   BVSD 000110
